DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Response to Amendments
Applicant's amendments filed 5/24/2022 to claims 37, 43-44 and 71-72 have been entered. Claims 73-75 have been added. Claims 37-44, 50-51 and 70-75 remain pending, of which claims 37-44 and 70-75 are being considered on their merits. Claims 50-51 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group VII, drawn to a method of preparing a population of cells, and the species of “skeletal myogenic progenitors” (claim 37), Y27632 (claim 40) and SB431542 (claim 42) in the reply filed on 2/28/2021 stands.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14255789, 14951354 and 15201292, each fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the prior filed applications contemplate treatment with Givinostat which is required by independent claim 37. There is no support or disclosure in any of the prior filed applications for methods of producing skeletal myogenic progenitors comprising contacting hiPSCs with an effective amount of Givinostat. Additionally, there is no support or disclosure in any of the prior filed applications for methods of producing skeletal myogenic progenitors comprising contacting hiPSCs with Y27632 or SB431542. Therefore the effective filing date for claims 37-44 is 1/26/2018, the date of the filing of the instant application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-44 and 70-75 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 37, 43-44 and 75, and dependent claims 70-72, recite limitations of a “control” to which the level of expression of specific factors in the cells made by the method are compared to. The independent claims define the control as a “non-treated naturally occurring skeletal myogenic progenitor cells”. This raises several issues. First, the only control cells used in the specification are an untreated induced pluripotent stem cells and the specification is completely silent as to a control population of non-treated naturally occurring skeletal myogenic progenitor cells. Second, the naturally occurring skeletal myogenic progenitor cells are not defined in the specification or in the literature as having any specific expression pattern. Indeed, there are various types of naturally occurring progenitor and stem cells that could be considered “skeletal myogenic progenitor cells” and each type of progenitor cell is likely to have different expression levels of myogenic genes. For example, as a naturally occurring progenitor or stem cell begins to differentiate done a myogenic pathway, different myogenic genes will increasingly become expressed. Therefore the control level to which the expression is measured is not described in the specification. These claims lack written description and do not have support within the specification. 
Independent claims 37, 43-44 and 75, limit to the cell being not transfected with a vector encoding a “skeletal myogenic progenitor gene”. There is no support for this limitation in the specification as the specification is completely silent as to cells being “not transfected” with any specific genes. Furthermore, the specification does not contemplate cells that are not transfected specifically with any “skeletal myogenic progenitor gene”, nor does the specification describe what is included and excluded from the genus of skeletal myogenic progenitor genes. Therefore these claims lack written description and do not have support within the specification. 
Since the dependent claims incorporate the limitations of the independent claims they too are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-44 and 70-75 remain/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 37, 43-44 and 75, and dependent claims 70-72, recite limitations of a “control” to which the level of expression of specific factors in the cells made by the method are compared to. The independent claims define the control as a “non-treated naturally occurring skeletal myogenic progenitor cells”. The skeletal myogenic progenitor cells are not defined in the specification or in the literature as having any specific expression pattern with regards to the genes in the claims. Indeed, there are various types of naturally occurring progenitor and stem cells that could be considered “skeletal myogenic progenitor cells” and each type of progenitor cell is likely to have different expression levels of myogenic genes. For example, as a naturally occurring progenitor or stem cell begins to differentiate done a myogenic pathway, different myogenic genes will increasingly become expressed. Therefore it is unclear what control the expression levels are compared to. Clarification within the claims is required.
Independent claims 37, 43-44 and 75, limit to the cell being not transfected with a vector encoding a “skeletal myogenic progenitor gene”. The specification does not describe what is included and excluded from the genus of skeletal myogenic progenitor genes. For example, it is unclrear if any gene expressed by skeletal myogenic progenitor cells would be included in the list of “skeletal myogenic progenitor gene” even if said gene is generic and expressed in all cell types, or if only some unknown subset of genes expressed by skeletal myogenic progenitor gene cells is included in this group. As such the metes and bounds of the claims cannot be determined. Clarification within the claims is required.
Because claims 38-42 and 70-74 depend from indefinite claim 37 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicant alleges the claims have been amended to recite hiPSCs as the “control”. However, the claims also recite the option of “non-treated naturally occurring skeletal myogenic progenitor cells”, and this limitation both lacks written description and is indefinite for the reasons stated above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43-44 and 75 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a natural product without significantly more. The claims are directed the judicial exception of a product of naturally occurring cells. While the claims recite that the product-by-process limitation wherein the cells are produced according to the method claim 37, the method of claim 37 produces a skeletal myogenic progenitor cell which is a naturally occurring cell type. Furthermore, while the claims limit to the cells expressing one of several markers, these markers are inherently expressed by naturally occurring cells and therefore do not distinguish the claimed cells from naturally occurring cells. While the claims have been amended to recite that the cells are isolated non-naturally occurring, simply stating that the cells are not naturally occurring does not introduce any structural features to the claimed product of cells that distinguishes them from naturally occurring cells. Regarding the limitation wherein the level of expression of myogenic genes is higher than a control population of cells, as discussed in the 112 rejection above this limitation is indefinite. The judicial exception is not integrated into a practical application because the claims do not recite any additional features and therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicant alleges that the claimed cells are distinct from naturally occurring cells because the expression level of skeletal myogenic genes is higher in the claimed cells as compared to TCC-CYS0105 Human induced Pluripotent Stem (IPS) Cells. However, the rejection above states that the claimed cell are not distinct from naturally occurring skeletal myogenic progenitor cells, not the non-naturally occurring TCC-CYS0105 cell line. While applicant alleges that this IPC cell line is identical to skeletal myogenic progenitor cells, since the applicant has not provided evidence that this one cell line is identical to all naturally occurring skeletal myogenic cells, regardless of where they are in the process of differentiation, this position is not persuasive. Since the applicant has not provided any evidence to show a difference between the claimed cells and naturally occurring skeletal myogenic progenitor cells, this rejection stands.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37-38, 41-44, and 70-75 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2014, Scientific Reports 4(7207): 1-4) in view of Consalvi et al (2013, Molecular Medicine, 19:79-87) and Sakurai et al (U.S. PGPUB 2014/0370537).
Li teaches that genetic data has also shown that histone acetyltransferase (HATs) are critical for skeletal myogenesis, particularly through locus-specific histone acetylation, and that increased histone acetylation and subsequent activation of gene transcription may contribute to the modulation of stem cell fate decisions (see page 1). Li further teaches that while HATs effectively relax the chromatin complex, histone deacetylases (HDACs) condense the structure, and as a result, elevated levels of histone acetylation may be achieved by using an approach targeting HDAC activity with an HDAC inhibitor, leading to the accumulation of histones in hyper-acetylated states (see page 1). Li teaches that the differentiation of pluripotent stem cells into skeletal myocytes occurs at a low frequency and requires developmental cues to stimulate the process, but since histone acetylation is important for myogenic differentiation, enhancing histone acetylation should therefore promote the development of skeletal myocytes (see page 1). Regarding claims 37 and 73, Li teaches treating stem cells with an HDAC inhibitor in vitro to promote differentiation into a skeletal muscle lineage for 4 days (see pages 1-3); 4 days reads on “about” 7 days. Regarding claims 38 and 75, Li teaches treating the stem cells with 500 nM of the HDAC inhibitor to induce differentiation along a myogenic lineage (see Figure 2).
Li does not teach the stem cells are hiPSC or that the HDAC inhibitor is givinostat (claims 37, 43-44 and 75). Li does not teach culturing the cells in serum free media comprising SB43152 (claims 41 and 42). Li does not teach injecting the cells into skeletal muscle of a human.
Regarding claim 37, Consalvi teaches that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways (see pages 79-87).
Regarding claims 37, 43-44 and 75, Sakurai teaches that hiPSC can be induced along skeletal myogenic lineages (see paragraphs [0004]-[0005] and [0009]). Regarding claims 41-42, Sakurai teaches that the cells can by cultured with a serum substitute and that the addition of SB43152 can further differentiate the cells along the skeletal myogenic lineage (see paragraph [0009] and [0094]). Regarding claim 73, Sakurai teaches that the cells can be induced for 5-10 days (see paragraph [0009]). Regarding claim 74, Sakurai teaches that the cells can be injected into damaged skeletal muscle in an amount sufficient for repair (see paragraphs [0101] and [0118]). Regarding claim 74, Sakurai teaches that the cells can both human and patient derived (see paragraphs [0121] and [0122]).
It would have been obvious to combine Li and Consalvi to use the HDAC inhibitor givinostat in Li’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using the HDAC inhibitor givinostat in Li’s method because Consalvi teaches that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways. The skilled artisan would have been motivated to use the HDAC inhibitor givinostat in Li’s method because Li establishes that HDAC inhibitors can be used to promote skeletal muscle differentiation pathways and Consalvi teaches that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways.
It would have been obvious to combine Li and Sakurai to use Sakurai’s culture conditions in Li’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using Sakurai’s culture conditions in Li’s method because Sakurai teaches that hiPSCs and serum-free conditions comprising SB43152 can be used to differentiate cells towards skeletal myogenic pathways. The skilled artisan would have been motivated to use Sakurai’s culture conditions in Li’s method because Sakurai teaches that hiPSCs and serum-free conditions comprising SB43152 can be used to differentiate cells towards skeletal myogenic pathways.
It would have been obvious to combine Li and Sakurai to use inject the cells into skeletal muscle of a human patient to repair damaged tissue. A person of ordinary skill in the art would have had a reasonable expectation of success in injecting the cells into skeletal muscle of a human to repair damaged tissue because Sakurai teaches that the cells can be injected into damaged skeletal muscle in an amount sufficient for repair. The skilled artisan would have been motivated to use inject the cells into skeletal muscle of a human patient to repair damaged tissue because Sakurai teaches that the cells can both human and patient derived, and Sakurai teaches that the cells can be injected into damaged skeletal muscle in an amount sufficient for repair.
Regarding claims 38 and 75, while Li teaches using 500 nM of the HDAC inhibitor to induce differentiation along a myogenic lineage, Li does not teach the number of cells. However, the amount of the HDAC inhibitor to induce differentiation along a myogenic lineage is result effective as Li establishes the HDAC inhibitor drives differentiation along a myogenic lineage.
Regarding the expression pattern of the cells in claims 37, 43-44, 70-72 and 75, the expression pattern is the result of the method steps. Since all of the method steps are taught by the references, the cells produced by said method would necessarily have the claimed expression pattern. It is also again noted that the limitation of the control population is indefinite. 
Regarding claims 43-44 and 75, since the method of making the cells in claims 37 and 75 is obvious over the cited references, the product produced by the method is also obvious.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2014, Scientific Reports 4(7207): 1-4) in view of Consalvi et al (2013, Molecular Medicine, 19:79-87), Sakurai et al (U.S. PGPUB 2014/0370537) as applied to claims 37-38, 41-44 and 70-75 above, and further in view of Engler et al (U.S. PGPUB 2007/0190646).
	The teaching of Li in view of Consalvi and Sakurai are discussed and relied upon above.
	Li view of Consalvi and Sakurai do not teach further culturing the cells with Y27632.
	Regarding claims 39 and 40, Engler teaches culturing the stem cells with Y27632 in methods of differentiating stem cells into myoblasts (see paragraph [0062]). 
It would have been obvious to combine Li and Engler to use Engler’s culture conditions in Li’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using Engler’s culture conditions in Li’s method because Engler teaches that said conditions comprising Y27632 can be used to differentiate cells towards myogenic pathways. The skilled artisan would have been motivated to use Y27632 in Li’s method because Engler teaches culturing the stem cells with Y27632 in methods of differentiating stem cells into myoblasts.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicant highlights that Li achieved greater success using the HDAC inhibitor in combination with retinoic acid, and applicant concludes that Li teaches away from the use of a HDAC inhibitor alone. However, the claims are not limited to a method of using a HDAC inhibitor alone, but instead are open to other factors also being included. Indeed, several of the dependent claims limit to the inclusion of other factors with the HDAC inhibitor. Furthermore, as even the applicant highlights, Li does teach that the HDAC inhibitor alone did also result in some differentiation. Therefore Li does render obvious the use of an HDAC inhibitor, with or without retinoic acid.
Applicant alleges Li’s HDAC inhibitor should not be considered equivalent to givinostat. To support this position, applicant generally alleges that the field is unpredictable. However, as stated above, the rejection is over the obviousness to use the HDAC inhibitor givinostat in Li’s method because Consalvi teaches that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways which is the same function as Li’s HDAC inhibitor. Therefore this argument is not persuasive. 
Applicant highlights that new claim 73 limits to the treatment being for “about 7 days”. However, the term “about” renders the number of days broad to include Li’s taught 4 day treatment. Furthermore, as stated above, Sakurai teaches that the cells can be induced for 5-10 days. Therefore this argument is not persuasive. 
Applicant points to the enclosed Declaration and alleges that Consalvi’s oral administration of givinostat is different from in vitro treatments. However, again, it is the primary reference Li that is relied upon for the teaching of using an HDAC inhibitor in Li’s in vitro method. The Consalvi reference was relied upon for the obviousness to use givinostat as the HDAC inhibitor in Li’s method since Consalvi teaches that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways. Furthermore, the enclosed Declaration does not provide any specific reasons or evidence as to why a person of ordinary skill in the art would not be able to apply Consalvi’s teachings that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways to Li’s method of driving cells towards skeletal myogenic pathways in vitro. While applicant continues to generally allege that the field is unpredictable and therefore undo experimentation would be required, since the rejection above specfifcially points out the over lapping roles of Li’s and Consalvi’s HDAC inhibitors, specifically that both HDAC inhibitors are known to drive cells towards skeletal myogenic pathways, this argument is not persuasive. 
Applicant highlights that Sakurai teaches promoting myogenic differentiation by transfecting the iPSCs whereas the claimed method uses the HDAC inhibitor givinostat to drive the myogenic differentiation. The rejection above is not over Sakurai’s method using transfection, but rather over Li’s method of using an HDAC inhibitor to drive the myogenic differentiation. As discussed above, the Sakurai reference was relied upon for teaching that include SB43152 also can further differentiate cells towards skeletal myogenic pathways. 
Applicant highlights that Sakurai teaches including serum in some of the examples, and applicant concludes that there is no teaching or motivation to use serum free culture conditions. However, as stated above, Sakurai specifically teaches that the cells can by cultured with a serum substitute instead of serum. Even applicant highlights in their reply that the cells can be cultured in either “a serum or a serum substitute”. A serum substitute is a serum free condition. Therefore it remains obvious to use serum free culture conditions. 
Applicant highlights that the secondary reference Engler does not teach serum free culture. However, this limitation is obvious over the Sakurai reference for the reasons stated above. 
Applicant alleges that there is no motivation to use the method to obtain cells with the claimed expression pattern. However, as stated above, since all of the method steps are taught by the references, the cells produced by said method would necessarily have the claimed expression pattern. The limitations regarding the resulting expression pattern do not introduce any additionally active steps, but merely limit to the outcome of the claimed method steps. It is also again noted that the limitation of the control population is indefinite.
Claims 50-51 remain withdrawn from consideration and therefore applicant’s arguments regarding these claims are not considered.	It is also noted that claim 75 does not include a method of treating Duchenne Muscular Dystrophy. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653